UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1700


In re: CHARLES PYNE,

                       Petitioner.



                  On Petition for Writ of Mandamus.
             (Nos. 8:04-cr-00018-AW-3; 8:06-cv-02123-AW)


Submitted:   August 16, 2012                 Decided:   August 20, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Charles Pyne, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Charles        Pyne    petitions          for    a     writ    of     mandamus,

alleging that the district court has unduly delayed acting on

his 28 U.S.C. § 455 (2006) motion for recusal.                                He seeks an

order from this court directing the district court to act.                                Our

review of the district court’s docket reveals that the district

court    denied    this     motion       by       order    entered       July    6,     2012.

Accordingly,      because    the     district        court      has    recently       denied

Pyne’s   motion,    we     deny    the    mandamus         petition      as     moot.      We

dispense    with    oral     argument         because       the       facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         PETITION DENIED




                                              2